Citation Nr: 1205787	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Department of Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel






INTRODUCTION

The Veteran served on active duty from December 1977 to February 1984.  She died in November 1989.  The appellant (also a Veteran) seeks to establish that he is her surviving spouse for VA death benefits purposes.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2007 and again in March 2009 the Board remanded the matter for further development.


FINDINGS OF FACT

The appellant and the Veteran did not cohabit continuously from their marriage until the death of the Veteran; their separation is not shown to have been procured by, or due to misconduct of, the Veteran.  Their separation is not shown to have been by mutual consent for purposes of convenience, health, business, or any other reason that did not show an intent on the part of appellant to desert the Veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103, (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, a VCAA notice letter was sent to the appellant in November 2004.  The letter advised the appellant of what is needed to substantiate a DIC claim.  It did not provide a statement of the conditions for which the Veteran was service-connected at the time of her death.  Regardless, as the appellant was advised of the criteria for establishing the threshold matter addressed herein, and as his claim is denied based on this threshold matter, he is not prejudiced by any technical deficiency in notice regarding the underlying claim.  As this decision renders Hupp-compliant notice moot, any Hupp notice omission is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board, in compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In DIC claims, VA must make reasonable efforts to provide assistance.  See 38 U.S.C.A. § 5103(d) (West 2002 & Supp. 2011); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The DeLaRosa case held that 38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  As will be discussed in detail below, the evidence does not establish that the appellant is the surviving spouse of the Veteran; therefore further assistance with respect to the merits of the underlying claim is unnecessary.

The RO has obtained service treatment records and post-service records, and made requests to various public entities that may have had information regarding the marriage of the Veteran and the appellant.  The appellant has provided written statements from himself and his sister and aunt.  He has not identified any additional evidence pertinent to the matter of whether he is the surviving spouse of the Veteran.  As there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing facts pertinent to this claim is required to comply with VA'S duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. Factual Background, Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each item of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence as appropriate.

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54 (2011).  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried.  38 C.F.R. § 3.50 (2011).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2011).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the Veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2010); see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

The Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  See Alpough v. Nicholson, at 1357.  The Alpough court found that a separation by mutual consent does constitute desertion under general family law principles if the "consent has been induced by the other spouse's misconduct or determination to end the marriage." 

One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A State of Florida Marriage Record shows that the appellant and the Veteran were married in June 1981.  The validity of this marriage certificate is not in dispute.

The appellant and the Veteran did not have any children during their marriage.  The Veteran's STRs include an October 1982 treatment record wherein she reported that she was having marital problems, that her husband "hits to hurt," and that he drinks whiskey.  She reported that she "hit to keep him off of me" and drinks beer.  The last "battle" was 5 days earlier and the Veteran had no signs of injury.  The diagnosis was domestic discord aggravated by alcohol.  A September 1983 STR inpatient record noted that the Veteran was married but separated and living with her mother.  A January 1984 record notes that the Veteran married in June 1981 and separated from her husband in February 1983.  On April 1985 VA examination she reported that she had been separated from her husband for two years "with a few months of living together in between."  She reported that she had readied the preliminary papers for divorce.  On April 1986 VA psychiatric examination, she reported that she was divorced, had a boyfriend, and was dating normally.  She described her ex-husband as being argumentative and a mean individual.  She reported that at one time he threatened to kill her supervisor.  The Veteran died in November 1989; the listed cause of her death was chronic hepatitis.  Her mother was listed as the informant for the death certificate and described the Veteran as married to the appellant at the time of her death.

The appellant filed a claim for VA benefits in April 1992.  He indicated that he served in the military until May 1985.  He reported that he divorced the Veteran in December 1981 in Tampa, Florida.  He reported he had two children, D.R.S., born in May 1989, and D.N.S., born in May 1988.  In a January 1999 written statement, he indicated that he had three additional children:  J.D.K.S., born in November 1986, A.W., born in April 1987, and S.S., born in August 1986.

In November 2001 the appellant filed another claim for VA benefits.  He again reported that he had divorced the Veteran, but in November 1983.  

In December 2002 the appellant contacted VA and requested that VA "help me locate my wife [ . . . . . . ] who is a disable veteran and can be a witness to [his VA claims].  I have not since [sic] or heard from my wife since April 1983."

Presumably, at some point after this statement was made, the appellant became aware that the Veteran was deceased, as in August 2004 he filed a claim for DIC benefits.  In that claim, for the first time he reported that his marriage had ended with the Veteran's death (as opposed to statements in his 1992 and 2001 filings indicating that his marriage had ended in divorce).  He reported that during his military discharge he sent the Veteran to live with her mother; he suffered many family deaths and hardships; and he was convicted of a crime in 1995 "without knowing of my wife's death" six years earlier.  He reported he had a daughter born in April 1984 as well as four other children.  A November 2004 written statement from the appellant's attorney indicates that the appellant was incarcerated.

In November 2004 the appellant stated that he and the Veteran "lived together at England Air Force Base LA until my discharge [in] 1985."  He reported that he lived temporarily with family members from May 1985 until October 1990 "due to family deaths."  He reported that he planned to "relive[] together" with the Veteran in either Texas or Louisiana.  He reported that while driving in an attempt to get to Florida "to relocate with my wife", he was arrested for DWI in 1986 or 1987.  He stated "No, we never divorce or had any plans to.  Our marriage was forever.  We did not lived continuously together because my family had so many fights over material blessing and the deaths of love ones, it was a ongoing mess I did not want her there."  In another written statement he reported that his aunt could verify that he and the Veteran visited his ill mother in 1983.

In a March 2005 statement, the appellant reported that in mid-1983 he and the Veteran decided it would be better if she returned home to care for her sick mother and that they mutually decided upon his separation from service that he should live with his parents to attend to their health.  He reported that his continued separation from the Veteran was "not an intentional or conscious decision, but it was based on a condition and factors beyond my control and understanding."  He reported that he suffered from a mental condition, he became a transient living on the streets, he became engulfed in alcohol, drugs, and occasional sexual gratification where he fathered some children outside of marriage.  He reported that the loss of personal belongings which contained phone numbers and addresses and the loss of the capability to live as a functioning part of society inhibited him from staying in contact with the Veteran.

In a February 2006 statement, the Veteran indicated that he would be released from prison by December 2006.

The Florida Office of Vital Statistics reported in February 2008 that a search of 1983 records had not revealed a divorce decree in the names of the Veteran and the appellant.  Later that year, a second request was made to the Florida Office of Vital Statistics to search for a divorce for the parties that was filed in 1984 and finalized in 1985.  A response from that office indicated that there was no exact match for the request, but a May 1981 divorce document was provided wherein one party had a different middle initial than the appellant and the other party had a birth name that differed from that of the Veteran.  As the record contains a June 1981 marriage record for the parties, the Board finds that the May 1981 divorce record is not pertinent to the matter on appeal.  Thus, it may reasonably be conceded (solely for purposes of this decision) that there was no formal dissolution of the appellant's marriage to the Veteran by divorce. 

The record also includes a July 2009 field investigation report.  The investigator was asked to conclusively determine the reason for the separation of the parties and the details of any divorce proceedings.  The only person interviewed for the report was the appellant (as the appellant reported that he could not provide any names or contact information for any family, friends, or neighbors that could help support his claim).  The appellant reported that he was unable to locate the Veteran's mother, and a search of public records by the field examiner yielded no information as to the Veteran's mother.  The appellant reported that he and the Veteran last lived under the same roof in April 1983.  The appellant had been transferred to Louisiana and the Veteran went to live with her mother.  He reported when he separated from service in May 1985, he had his belongings shipped to Florida with the intent to reside there, but he went to visit his family, there was a string of family tragedies, he had an alcohol problem, he became homeless, and he was in prison for 12 years.  He reported that he "lost contact with his wife during all of this" but kept searching for her.  The field report noted that the appellant reported "[i]n 1988 or 1989 . . . he learned that his wife had passed with help from a church member.  The field examiner stated that a conclusive determination as to the circumstances of the parties' marriage and divorce was not possible as the appellant furnished "no possible leads" and the Veteran died almost 20 years earlier.

In a June 2010 statement, the appellant reported that he agreed to separate because the Veteran was not receiving adequate medical care at the VA hospital in Alexandria, Louisiana; she needed to attend to her mother's care; he was unable to travel to Florida due to family care and legal hardships; and his posttraumatic stress disorder and alcohol abuse.  His aunt, M.M., provided a written statement that the appellant came home to visit his sick mother while he was in the service.  His sister provided a written statement that the appellant and the Veteran were needed at home because of so many deaths in the family.

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish his status as claimant.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

To satisfy the requirements for establishing that he is the Veteran's surviving spouse, the appellant must also show continuous cohabitation with the Veteran from their marriage until the Veteran's death.  It is not in dispute that the appellant was in fact not cohabiting with the Veteran at the time of her death; evidence of record shows that the appellant and the Veteran had not been lived together since 1983 (although the appellant had earlier, in November 2004,  reported that they lived together at England Air Force Base until he retired in 1985) .  By the appellant's own admission now, he and the Veteran lived separately from 1983 until her death in 1989. 

Evidence of record shows that the appellant and the Veteran were legally married in June 1981; however, the appellant did not live in continuous cohabitation with the Veteran from the date of marriage to the date of the Veteran's death in accordance with 38 C.F.R. § 3.53(a).  Evidence of record shows that the appellant and the Veteran were separated in 1983, and that they resided separately, in separate states, until her death in 1989.

The fact that the appellant and the Veteran were never actually divorced, in and of itself, is insufficient to establish the appellant as the Veteran's surviving spouse for VA purposes.  As it is clear that the appellant did not continuously cohabitate with the Veteran at the time of her death, to establish surviving spouse status the appellant must show that the separation between the appellant and the Veteran was by mutual consent for purposes of convenience, health, business or any other reason which did not show an intent on the part of the appellant to desert the Veteran.  38 C.F.R. § 3.53; Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007); Gregory v. Brown, 5 Vet. App. 108 (1993).

There is no indication/allegation that the appellant and the Veteran were separated due to willful misconduct on her part, or that she procured the separation.  In connection with his claim for DIC benefits, filed in 2004, the appellant asserted that the parties separated and lived apart by mutual consent for a reason that did not show an intent on the part of the appellant to desert the Veteran, namely, the care of their respective families.  The statements of the appellant as to the reason for the separation cannot be accepted [i.e., as credible] because there exists substantial contradictory information.  

Other than his statements, the only other evidence that speaks directly to the mutual understanding of the parties at the time of their separation exists in the statements the Veteran made to health care providers in her lifetime.  In post-service treatment records she reported that she filed paperwork in order to get a divorce (April 1985); she described herself as divorced; and she behaved as a divorced woman (she had a boyfriend and went on dates) (April 1986).  Further, the contemporaneous statements of the Veteran reveal that the separation was, at least in part, due to the misconduct of, or fault of, the appellant.  She reported to medical treatment providers that her husband was physically abusive (October 1982) and threatened to kill a third party (April 1986).  The appellant himself has acknowledged that one of the reasons for their separation was his substance abuse. 

Other evidence in the record also contradicts the appellant's statement made in 2004 that he believed his "marriage was forever."  The record shows that the Veteran and the appellant were separated, living in two different states, and both had described themselves as divorced.  Significantly, the appellant twice (in claims for benefits filed in 1992 and again in 2001) (both occasions being before he became aware that the Veteran was long-deceased, and that it might be to his financial benefit to be considered the Veteran's surviving spouse) reported to VA that he was divorced.  Notably, between the time the parties reported their separation began, in 1983, and the Veteran's death six years later in 1989, the appellant fathered at least five children by women other than the Veteran; such is behavior inconsistent with a person who believes that his "marriage was forever".  

The fact that the separation lasted over 6 years until the Veteran died and the fact that the appellant, by his own acknowledgement, had no contact with the Veteran after 1983 and was even unaware that she had died until sometimes after December 2002, 13 years after her death, of itself contraindicates that the separation was by mutual agreement without an intent to desert.  The preponderance of the evidence, outlined above, establishes that the Veteran's consent to separate was induced by the appellant's misconduct or determination to end the marriage.  
The fact that the appellant did not return to cohabit with the Veteran when she was disabled and suffering during the last months of her life with progressive/end stage liver disease (see August 1989 VA inpatient treatment record) is also persuasive evidence that the appellant had abandoned his marital status and renounced his responsibilities and duties as the Veteran's spouse.  This evidence indicates that the parties were not simply separated for matters of convenience.  Instead, the available statements and actions of record from the Veteran during her lifetime, as well as the actions of the appellant prior to his filing this claim in 2004, reflect both believed that their marriage had terminated.  Clearly, there was no mutual consent to merely separate for matters of convenience.

As to the lay statements the appellant has submitted in support of his claim, the statement by the appellant's sister merely indicates that the appellant was asked to come home when there were deaths in the family; it does not identify when it occurred (notably, the sender is identified as J.  T., and nothing on the record reflects it is indeed from the appellant's sister; it is annotated by the appellant).  The purported letter from an aunt indicates that the appellant visited his mother before she died; it does not pertain to the reasons for the separation of the appellant and the Veteran.  [The Board also finds it noteworthy that when the appellant was asked, in connection with a field investigation by VA, to identify any family, friends, or neighbors who could support his claim he indicated that he was unable to identify any such parties (as they never became close to anyone).  It was only later that he provided the only tangentially relevant statements from his relatives.  His inconsistencies in the various statements he has provided reflect successive tailoring that is compensation-driven, and weigh heavily against his overall credibility (e.g., his reports of being divorced, then that he was not; that he and the Veteran cohabited until 1985, then acknowledgement that they did not).] 

As the Veteran and the appellant did not cohabit continuously and were not cohabiting at the time of her death and as there is no evidence that the Veteran and the Appellant's separation falls into one of the exceptions to continuous cohabitation, the Board finds that the appellant cannot be considered to have met the requirements to establish that he is the Veteran's surviving spouse under the provisions of 38 C.F.R. § 3.53(a).  Therefore, the appellant is not entitled to recognition as a claimant to establish entitlement to VA death benefits as the Veteran's surviving spouse.  38 C.F.R. § 3.50.

As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof does not apply.


ORDER

The appeal seeking to establish that the appellant is the Veteran's surviving spouse and thus a proper claimant for DIC benefits based on her service is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


